Citation Nr: 0501665	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-33 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for osteoporosis, to 
include as due to amenorrhea that began during service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

On October 2003 the veteran filed a substantive appeal and 
elected to have the case decided without a hearing.   


FINDINGS OF FACT

It is at least as likely as not that the veteran's amenorrhea 
and oligomenorrhea, which began during service, caused 
estrogen deficiency, which in turn likely caused her current 
osteoporosis. 


CONCLUSION OF LAW

The veteran's osteoporosis was incurred during active 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  
 
As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.  Under these circumstances, which are 
only of benefit to the claim, there is no prejudice to the 
veteran in adjudicating the claim without further discussion 
of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

The veteran's September 1976 induction exam was negative for 
any findings that the veteran suffered from dysmenorrhea or 
amenorrhea.  Post-service private medical records indicate 
that the veteran had regular menstrual cycles until her early 
twenties.  A January 1978 service medical examination report 
noted that the veteran had a history of amenorrhea and 
irregular menses.  Service medical records from 1978 and 1979 
noted that the veteran experienced irregular menses.  While 
the veteran elected not to undergo a separation examination, 
post-service medical records show continuity and similarity 
of the symptoms that are noted in the service medical records 
beginning in 1978.  

In a statement prepared by the veteran in support of her 
claim she stated that she experienced a cessation of her 
menstrual cycle for a period of 18 months beginning in 1979 
while on active duty.  Additionally, she claimed that in 
September of 1980 she had an abscessed fallopian tube and 
cyst on the right ovary, and only 2 to 3 menstrual cycles per 
year from 1980 to 1990.  She complained of increasing 
dysmenorrhea throughout the years.  The veteran was diagnosed 
with minimal pelvic endometriosis in June of 1990 and began 
treatment for delayed menses at that time.  The veteran 
reported receiving medical treatment at the University of 
Arizona Medical Center from 1980 to 1983, however, there is 
no evidence that she was treated for amenorrhea and those 
records could not be produced.  Thus, it is not  clear from 
any contemporaneously recorded medical evidence whether she 
received any treatment at all for irregular menses between 
April 1980 and June 1990.  

In May 1999 the veteran was diagnosed with osteoporosis.  She 
filed an application for compensation the following December.  
A VA clinician evaluated the veteran on February 2002.  
Although the veteran's application for benefits filed on 
December 1999 listed osteoporosis as one of the claimed 
disabilities, the VA examiner did not address the veteran's 
osteoporosis in his examination report.   Thereafter, a 
November 2002 densitrometry study report provided a diagnosis 
of severe osteoporosis.  

In April 2003 the veteran underwent a private medical 
evaluation regarding her osteoporosis condition.  The 
physician who examined the veteran noted a history of 
irregular menses commencing in her early twenties and lasting 
for approximately 12 years.  She also found that that the 
veteran suffered a femur fracture in 1985 as the result of a 
skiing accident.  Despite the fact that the physician 
diagnosed the veteran with idiopathic osteoporosis, in this 
report she concluded that significant lack of estrogen for 
approximately 12 years may have caused her osteoporosis.  

Subsequently on March 2004, the physician addressed the 
etiology of the veteran's osteoporosis and opined that the 
veteran's amenorrhea that began during service and was 
followed by oligomenorrhea until approximately 1990, likely 
caused estrogen deficiency, which possibly lead to bone loss 
or incomplete achievement of peak bone mass, which more 
likely than not contributed to her current condition of 
osteoporosis.  The physician confirmed that she reviewed the 
veteran's service medical records, and post-service treatment 
records from 1989 through 1991 and 2000 to the present, in a 
July 2004 statement.     

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence. See also, 38 C.F.R. § 3.102 (2002).  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied. See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Analysis 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

There is no evidence in the claims file that suggests the 
veteran's amenorrhea predates service.  The induction exam 
did not indicate any abnormalities regarding the veteran's 
menstrual cycle.  The service medical records reflect that 
the veteran experienced irregular menses at least as early as 
1978.  During a service medical evaluation conducted on 
January 1978 the clinician noted that the veteran had a 
history of amenorrhea and irregular menses.  The veteran has 
stated that she experienced a cessation of her menstrual 
cycle for a period of 18 months beginning in 1979.  She 
further maintained that she continued having irregular menses 
post-service until June 1990 when she began treatment for her 
irregular menstrual cycles.

Post service medical records include a diagnosis of 
osteoporosis on May 1999.  A VA examination was conducted on 
February of 2000, however, the examiner did not address the 
veteran's osteoporosis condition and thus a medical opinion 
with respect to service connection for osteoporosis was not 
provided.  The only competent medical opinion of record 
relates the veteran's current osteoporosis condition to the 
estrogen deficiency that likely resulted from the amenorrhea 
that began during service.  The post-service private 
examination report of April 2003 and subsequent statements 
from said physician provided the requisite medical nexus 
opinion to establish service connection. 

The only competent opinion of record tends to support the 
contended causal relationship.  The Board is cognizant of 
that part of the March 2004 physician's opinion that found 
that irregular menses "can lead" to either bone loss or 
incomplete peak bone mass and the comment that it was not 
clear whether the veteran was ever worked up for estrogen 
deficiency.  38 C.F.R. § 3.102 (2004) provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and a number of Court cases have 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  However, the 
physician added that, there being no other obvious cause, it 
was "more likely than not" the veteran's irregular menses 
contributed to her current condition of osteoporosis.  Thus, 
the opinion read in its entirety is to the effect that it is 
at least as likely as not that the veteran's amenorrhea and 
oligomenorrhea, which began during service, caused estrogen 
deficiency, which in turn likely caused her current 
osteoporosis. 

Since the only competent opinion of record is that the 
contended causal relationship between the veteran's 
osteoporosis and in-service amenorrhea is at least as likely 
as not, and it was proffered by a physician who provided a 
rationale, the Board finds that, with application of the 
doctrine of reasonable doubt, service connection for 
osteoporosis is warranted.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for osteoporosis is granted.



                        
____________________________________________
	R.F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


